Citation Nr: 1547254	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-29 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from July 27, 2010.  

2.  Entitlement to an increased disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) from July 27, 2010.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1996 to February 2006.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

During the pendency of the appeal, a September 2012 RO decision granted an increased disability rating of 50 percent for posttraumatic stress disorder (PTSD), effective July 27, 2010, the date of the Veteran's increased rating claim on appeal.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to a clothing allowance has been raised by the record.  Specifically, the Veteran submitted an April 2015 notice of disagreement (NOD) regarding the issue, but the Board observes that the issue does not appear to have been previously adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Pursuant to an October 2012 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, the Veteran's current representative is Texas Veterans Commission (TVC).  Significantly, it appears that to date, TVC has not been afforded the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, or its equivalent, on the Veteran's behalf regarding his claims on appeal.  Indeed, the July 2015 VA Form 8, Certification of Appeal, indicates that a VA Form 646 is not of record because the Veteran's representative is located in a different state than the Phoenix RO that certified the Veteran's appeal to the Board.  

The purpose of VA Form 646 is to give a claimant's representative the opportunity to review an appeal and submit a statement regarding the appeal prior to certification to the Board.  See VA Adjudication Procedure Manual (M21-1MR), Part I, Chapter 5, Section F, Paragraph 25.b  Moreover, the United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  See Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Thus, in order to preserve the Veteran's due process rights, TVC - a state service organization not located within the Board's offices - must be afforded the full opportunity to review the claims file and submit evidence and/or argument in support of the Veteran's claims on appeal.  See 38 C.F.R. § 20.600 (2015).  

Finally, the Board notes that the Veteran appears to have received ongoing VA treatment for his PTSD.  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should obtain any outstanding VA treatment records and associate them with the claims file.  38 U.S.C.A. § 5103A(b)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any of the Veteran's outstanding VA treatment records.  Any negative responses must be documented in the claims file and the Veteran must be properly informed according to 38 C.F.R. § 3.159 (2015).  

2.  Afford the Veteran's representative, TVC, an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case.  If the representative chooses not to complete a VA Form 646 or its equivalent, clearly document the same within the claims file.  

3.  After the above, conduct any additional development warranted in light of any evidence added to the record, to include the possibility of current VA examinations.  

4.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative and allow a reasonable time for response before returning these matters to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






